


--------------------------------------------------------------------------------

Exhibit 10.1



--------------------------------------------------------------------------------

NCI BUILDING SYSTEMS, INC.
2003 LONG-TERM STOCK INCENTIVE PLAN
(As Amended and Restated Effective as of January 27, 2018)
1.PURPOSE.  The purposes of the Plan are to attract and retain for the Company
and its Subsidiaries the best available personnel, to provide additional
incentives to Employees, Directors and Consultants, to increase their interest
in the Company’s welfare, and to promote the success of the business of the
Company and its Subsidiaries. The Plan was originally approved by the Company’s
stockholders on March 14, 2003, and as amended and restated was approved on
March 12, 2008, February 19, 2010 and February 26, 2013, and the plan was
further amended effective May 31, 2016.
2.INCENTIVE AWARDS AVAILABLE UNDER THE PLAN.  Awards granted under this Plan may
be (a) Incentive Stock Options, (b) Non-Qualified Stock Options, (c) Restricted
Stock Awards; (d) Stock Appreciation Rights; (e) Cash Awards; (f) Performance
Share Awards; (g) Phantom Stock Awards and (h) Restricted Stock Unit Awards.
3.SHARES SUBJECT TO PLAN.  Subject to adjustment pursuant to Section 13(a)
hereof, the total number of shares of Common Stock that may be issued with
respect to Awards granted under the Plan shall not exceed 13,350,000 (the “Pool
Limit”). At all times during the term of the Plan, the Company shall allocate
and keep available such number of shares of Common Stock as will be required to
satisfy the requirements of outstanding Awards under the Plan. Effective as of
February 19, 2010 and applicable to all Awards outstanding under the Plan on
that date (i.e., whether granted before or after February 19, 2010), each share
of Common Stock issued pursuant to an Award shall count against the Pool Limit
as one (1) full share of Common Stock. Subject to the terms of this paragraph,
the number of shares reserved for issuance under the Plan shall be reduced only
to the extent that shares of Common Stock are issued in connection with the
exercise or settlement of an Award; provided, however, that the number of shares
reserved for issuance shall be reduced by the total number of Options or Stock
Appreciation Rights exercised. Any shares of Common Stock covered by an Award
(or a portion of an Award) that is forfeited or canceled or that expires shall
be deemed not to have been issued for purposes of determining the maximum
aggregate number of shares of Common Stock which may be issued under the Pool
Limit and shall remain available for Awards under the Plan. Notwithstanding the
foregoing, the following shares of Common Stock may not again be made available
for issuance as Awards under the Plan: (i) shares of Common Stock not issued or
delivered as a result of the net settlement of an outstanding Option or Stock
Appreciation Right, (ii) shares of Common Stock used to pay the exercise price
or withholding taxes related to an outstanding Award or (iii) shares of Common
Stock repurchased on the open market with the proceeds of the Option exercise
price. The shares to be delivered under the Plan shall be made available from
authorized but unissued shares of Common Stock or Common Stock held in the
treasury of the Company.
4.ELIGIBILITY.  Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees. The Committee in its sole discretion shall select the
recipients of Awards. A Grantee may be granted more than one Award under the
Plan, and Awards may be granted at any time or times during the term of the
Plan. The grant of an Award to an Employee, Director or Consultant shall not be
deemed either to entitle that individual to, or to disqualify that individual
from, participation in any other grant of Awards under the Plan.
5.LIMITATION ON INDIVIDUAL AWARDS.  Except for Cash Awards described in Section
11(a), no individual shall be granted, in any fiscal year, Awards under the Plan
covering or relating to an aggregate of more than 3,000,000 shares of Common
Stock. No individual shall receive payment for Cash Awards during any fiscal
year aggregating in excess of $3,000,000. The preceding shall be applied in a
manner which will permit compensation generated under the Plan, where
appropriate, to constitute “performance-based” compensation for purposes of
Section 162(m) of the Code or any successor thereto, in each case to the extent
applicable under then-current law.
6.LIMITATION ON NON-EMPLOYEE DIRECTOR AWARDS. No non-employee director of the
Company may be granted (in any fiscal year) cash and non-cash compensation, with
respect to the non-employee director’s service to the Company or its affiliates
as a director, with an aggregate value in excess of $500,000, with the value of
any stock-based Awards based on the accounting grant date value of such Award.
7. STOCK OPTIONS.
(a)    Grant of Options.  An Option is a right to purchase shares of Common
Stock during the option period for a specified exercise price. The Committee
shall determine whether each Option shall be granted as an Incentive Stock
Option or a Non-Qualified Stock Option and the provisions, terms and conditions
of each Option including, but not limited to, the vesting schedule, the number
of shares of Common Stock subject to the Option, the exercise price of the
Option, the period during which the Option may be exercised, repurchase
provisions, forfeiture provisions, methods of payment, and all other terms and
conditions of the Option. In no event shall dividends, dividend equivalents or
other distributions be payable in respect of Options prior to exercise.
(b)    Limitations on Incentive Stock Options.  The aggregate Fair Market Value
(determined as of the date of grant of an Option) of Common Stock which any
Employee is first eligible to purchase during any calendar year by exercise of
Incentive Stock Options granted under the Plan and by exercise of Incentive
Stock Options granted under any other incentive stock option plan of the Company
or a Subsidiary shall not exceed $100,000. If the Fair Market Value of stock
with respect to which all Incentive Stock Options described in the preceding
sentence held by any one Optionee are exercisable for the first time by such
Optionee during any calendar year exceeds $100,000, the Options (that are
intended to be Incentive Stock Options on the date of grant thereof) for the
first $100,000 worth of shares of Common Stock to become exercisable in such
year shall be deemed to constitute Incentive Stock Options and the Options (that
are intended to be Incentive Stock Options on the date of grant thereof) for the
shares of Common Stock in the amount in excess of $100,000 that become
exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code or the Treasury regulations promulgated thereunder are
amended after the effective date of the Plan to provide for a different limit
than the one described in this Section 7(b), such different limit shall be
incorporated herein and shall apply to any Options granted after the effective
date of such amendment. All Awards that can be delivered under the Plan (as
adjusted pursuant to Section 13) may be delivered through Incentive Stock
Options.
(c)    Acquisitions and Other Transactions.  Notwithstanding the provisions of
Section 12(h), in the case of an Option issued or assumed pursuant to Section
12(h), the exercise price and number of shares for the Option shall be
determined in accordance with the principles of Section 424(a) of the Code and
the Treasury regulations promulgated thereunder.
(d)    Payment on Exercise.  Payment for the shares of Common Stock to be
purchased upon exercise of an Option may be made in cash (by check) or, if
elected by the Optionee where permitted by law: (i) if a public market for the
Common Stock exists, through a “same day sale” arrangement between the Optionee
and a NASD Dealer whereby the Optionee elects to exercise the Option and to sell
a portion of the shares of Common Stock so purchased to pay for the exercise
price and whereby the NASD Dealer commits upon receipt of such shares of Common
Stock to forward the exercise price directly to the Company; (ii) if a public
market for the Common Stock exists, through a “margin” commitment from the
Optionee and an NASD Dealer whereby the Optionee elects to exercise the Option
and to pledge the shares of Common Stock so purchased to the NASD Dealer in a
margin account as security for a loan from the NASD Dealer in the amount of the
exercise price, and whereby the NASD Dealer commits upon receipt of such shares
of Common Stock to forward the exercise price directly to the Company; (iii)
pursuant to a “net exercise” to the extent permitted by the Committee or (iv) by
surrender for cancellation of Qualifying Shares at the Fair Market Value per
share at the time of exercise (provided that such surrender does not result in
an accounting charge for the Company). No shares of Common Stock may be issued
until full payment of the purchase price therefor has been made.
8.RESTRICTED STOCK AWARDS.
(a)    Restricted Stock Awards.  A Restricted Stock Award is a grant of shares
of Common stock for such consideration, if any, and subject to such restrictions
on transfer, rights of first refusal, repurchase provisions, forfeiture
provisions and other terms and conditions as are established by the Committee.
(b)    Forfeiture Restrictions.  Shares of Common Stock that are the subject of
a Restricted Stock Award shall be subject to restrictions on disposition by the
Grantee and to an obligation of the Grantee to forfeit and surrender the shares
to the Company under certain circumstances (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time, the attainment of one or more performance targets
established by the Committee, or the occurrence of such other event or events
determined to be appropriate by the Committee. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award (which may differ from any
other such Restricted Stock Award) shall be stated in the Restricted Stock
Agreement.
(c)    Rights as Stockholder.  Shares of Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Grantee of such Restricted Stock Award. The Grantee shall have
the right to receive dividends with respect to the shares of Common Stock
subject to a Restricted Stock Award, to vote the shares of Common Stock subject
thereto and to enjoy all other stockholder rights with respect to the shares of
Common Stock subject thereto, except that (i) the Grantee shall not be entitled
to delivery of the shares of Common Stock (or related dividends) except as the
Forfeiture Restrictions expire, (ii) the Company or an escrow agent shall retain
custody of the shares of Common Stock until the Forfeiture Restrictions expire,
(iii) the Grantee may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the shares of Common Stock until the Forfeiture
Restrictions expire.
(d)    Stock Certificate Delivery.  One or more stock certificates representing
shares of Common Stock, free of Forfeiture Restrictions, shall be delivered to
the Grantee promptly after, and only after, the Forfeiture Restrictions have
expired. The Grantee, by his or her acceptance of the Restricted Stock Award,
irrevocably grants to the Company a power of attorney to transfer any shares so
forfeited to the Company, agrees to execute any documents requested by the
Company in connection with such forfeiture and transfer, and agrees that such
provisions regarding transfers of forfeited shares shall be specifically
performable by the Company in a court of equity or law.
(e)    Payment for Restricted Stock.  The Committee shall determine the amount
and form of any payment for shares of Common Stock received pursuant to a
Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.
(f)    Forfeiture of Restricted Stock.  Unless otherwise provided in a
Restricted Stock Agreement, on termination of the Grantee’s employment or
service prior to lapse of the Forfeiture Restrictions, the shares of Common
Stock which are still subject to the Restricted Stock Award shall be forfeited
by the Grantee. Upon any forfeiture, all rights of the Grantee with respect to
the forfeited shares of the Common Stock subject to the Restricted Stock Award
shall cease and terminate, without any further obligation on the part of the
Company except to repay any purchase price per share paid by the Grantee for the
shares forfeited.
(g)    Waiver of Forfeiture Restrictions; Committee’s Discretion.  With respect
to a Restricted Stock Award that has been granted to a Covered Employee where
such Award has been designed to meet the exception for performance-based
compensation or other exception to the deduction limitations under Section
162(m) of the Code, in any case to the extent such exceptions are available, the
Committee may not waive the Forfeiture Restrictions applicable to such
Restricted Stock Award.
9.STOCK APPRECIATION RIGHTS.
(a)    Stock Appreciation Rights.  A Stock Appreciation Right is a right to
receive, upon exercise of the right, shares of Common Stock or their cash
equivalent in an amount equal to the increase in Fair Market Value of the Common
Stock between the grant and exercise dates. As of the grant date of an Award of
a Stock Appreciation Right, the Committee may specifically designate that the
Award will be paid (i) only in cash, (ii) only in stock or (iii) in such other
form or combination of forms as the Committee may elect or permit at the time of
exercise. In no event shall dividends, dividend equivalents or other
distributions be payable in respect of Stock Appreciation Rights prior to
exercise and the receipt of shares of Common Stock in respect thereof.
(b)    Tandem Rights.  Stock Appreciation Rights may be granted in connection
with the grant of an Option, in which case exercise of Stock Appreciation Rights
will result in the surrender of the right to purchase the shares under the
Option as to which the Stock Appreciation Rights were exercised. Alternatively,
Stock Appreciation Rights may be granted independently of Options in which case
each Award of Stock Appreciation Rights shall be evidenced by a Stock
Appreciation Rights Agreement. With respect to Stock Appreciation Rights that
are subject to Section 16 of the Exchange Act, the Committee shall retain sole
discretion (i) to determine the form in which payment of the Stock Appreciation
Right will be made (i.e., cash, securities or any combination thereof) or (ii)
to approve an election by a Grantee to receive cash in full or partial
settlement of Stock Appreciation Rights.
(c)    Limitations on Exercise of Stock Appreciation Rights.  A Stock
Appreciation Right shall be exercisable in whole or in such installments and at
such times as determined by the Committee.
10.
PERFORMANCE SHARE AWARDS, PHANTOM STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS.

(a)    Performance Share Awards.  A Performance Share Award is a right to
receive shares of Common Stock or their cash equivalent based on the attainment
of pre-established performance goals and such other conditions, restrictions and
contingencies as the Committee shall determine. Each Performance Share Award may
have a maximum value established by the Committee at the time of such Award. The
Committee shall establish, with respect to and at the time of each Performance
Share Award, a performance period or periods over which the performance
applicable to the Performance Share Award of the Grantee shall be measured. The
Committee shall determine the effect of termination of employment or service
during the performance period on a Grantee’s Performance Share Award, which
shall be set forth in the Award Agreement.
(b)    Phantom Stock Awards.  Phantom Stock Awards are rights to receive an
amount equal to the Fair Market Value of shares of Common Stock or rights to
receive an amount equal to any appreciation or increase in the Fair Market Value
of the Common Stock over a specified period of time, which may vest over a
period of time as established by the Committee, without payment of any amounts
by the Grantee thereof (except to the extent otherwise required by law) or
satisfaction of any performance criteria or objectives. Each Phantom Stock Award
may have a maximum value established by the Committee at the time of such Award.
The Committee shall establish, at the time of grant of each Phantom Stock Award,
a period over which the Award shall vest with respect to the Grantee, and terms
and conditions of forfeiture, which shall be set forth in the Award Agreement.
(c)    Restricted Stock Unit Awards.  Restricted Stock Unit Awards are Awards
denominated in units evidencing the right to receive shares of Common Stock,
which may vest over a period of time as established by the Committee, without
payment of any amounts by the Grantee thereof (except to the extent otherwise
required by law) or satisfaction of any performance criteria or objectives. The
Committee shall establish, at the time of grant of each Restricted Stock Unit
Award, a period over which the Award shall vest with respect to the Grantee, and
terms and conditions of forfeiture, which shall be set forth in the Award
Agreement.
(d)    Payment.  Following the end of the performance period of a Performance
Share Award or the determined vesting period for a Phantom Stock Award or a
Restricted Stock Unit Award, the Grantee shall be entitled to receive payment of
an amount, not exceeding the maximum value of the Award, if any, based on (1)
the achievement of the performance measures for such performance period for a
Performance Share Award or (2) the then vested value of the Phantom Stock Award
or the number of shares of Common Stock evidences by the Restricted Stock Unit
Award, each as determined by the Committee. If awarded, cash dividend
equivalents shall be accumulated and paid at the end of, the vesting period with
respect to Phantom Stock Awards or Restricted Stock Unit Awards, as determined
by the Committee.
11.CASH AWARDS AND PERFORMANCE AWARDS.
(a)    Cash Awards.  In addition to granting Options, Stock Appreciation Rights,
Restricted Stock Awards, Performance Share Awards, Phantom Stock Awards and
Restricted Stock Unit Awards, the Committee shall, subject to the limitations of
the Plan, have authority to grant Cash Awards. Each Cash Award shall be subject
to such terms and conditions, restrictions and contingencies as the Committee
shall determine. Restrictions and contingencies limiting the right to receive a
cash payment pursuant to a Cash Award shall be based upon the achievement of
single or multiple Performance Objectives over a performance period established
by the Committee. The determinations made by the Committee pursuant to this
Section 11(a) shall be specified in the applicable Award Agreement.
(b)    Designation as a Performance Award.  The Committee shall have the right
to designate any Award of Options, Stock Appreciation Rights, Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Share Awards and Phantom Stock
Awards as a Performance Award. All Cash Awards shall be designated as
Performance Awards.
(c)     Performance Objectives.  The grant or vesting of a Performance Award
shall be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Grantee, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: revenue; increased revenue; net
income measures (including income after capital costs and income before or after
taxes); profit measures (including gross profit, operating profit, economic
profit, net profit before taxes and adjusted pre-tax profit); stock price
measures (including growth measures and total stockholder return); price per
share of Common Stock; market share; earnings per share or adjusted earnings per
share (actual or growth in); earnings; earnings before interest, taxes,
depreciation, and amortization (EBITDA); earnings before interest and taxes
(EBIT); economic value added (or an equivalent metric); market value added; debt
to equity ratio; cash flow measures (including cash flow return on capital, cash
flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
assets, return on capital, risk-adjusted return on capital, return on investors’
capital and return on average equity); operating measures (including operating
income, funds from operations, cash from operations, after-tax operating income;
sales volumes, production volumes and production efficiency); expense measures
(including overhead cost and general and administrative expense); changes in
working capital; margins; stockholder value; total stockholder return; proceeds
from dispositions; total market value; customer satisfaction or growth; employee
satisfaction; and corporate values measures (including ethics compliance,
environmental and safety). Unless otherwise stated, such a Performance Objective
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee shall have the authority to determine whether
the Performance Objectives and other terms and conditions of the Award are
satisfied, and the Committee’s determination as to the achievement of
Performance Objectives relating to a Performance Award shall be made in writing.
To the extent not required to preserve deductibility under Section 162(m) of the
Code or any successor thereto, the Committee may select other criteria not
included in the preceding list.
(d)    Section 162(m) of the Code.  Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with any applicable exceptions to the deduction
limits under Section 162(m) of the Code, to the extent available, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.
(e)    Waiver of Performance Objectives.  The Committee shall have no discretion
to modify or waive the Performance Objectives or conditions to the grant or
vesting of a Performance Award unless such Award is not intended to qualify, to
the extent such exception may be available, as qualified performance-based
compensation or another applicable exception, in each case as may be available
under Section 162(m) of the Code (or any successor) and the relevant Award
Agreement provides for such discretion.
12.GENERAL PROVISIONS REGARDING AWARDS.
(a)    Form of Award Agreement.  Each Award granted under the Plan shall be
evidenced by a written Award Agreement in such form (which need not be the same
for each Grantee) as the Committee from time to time approves but which is not
inconsistent with the Plan, including any provisions that may be necessary to
assure that Awards satisfy the requirements of Section 409A of the Code to avoid
the imposition of excise taxes thereunder, and that any Option that is intended
to be an Incentive Stock Option will comply with Section 422 of the Code.
(b)    Awards Criteria.  In determining the amount and value of Awards to be
granted, the Committee may take into account the responsibility level,
performance, potential, other Awards and such other considerations with respect
to a Grantee as it deems appropriate.
(c)    Date of Grant.  The date of grant of an Award will be the date specified
by the Committee as the effective date of the grant of an Award on or following
the date the Committee determines to grant the Award or, if the Committee does
not so specify, will be the date on which the Committee makes the determination
to grant such Award.
(d)    Stock Price.  The exercise price or other measurement of stock value
relative to any Award (other than Awards assumed or substituted pursuant to
Section 12(h)) shall be not less than 100% of the Fair Market Value of the
shares of Common Stock for the date of grant of the Award. The exercise price of
any Incentive Stock Option granted to a Ten Percent Shareholder shall not be
less than 110% of the Fair Market Value of the shares of Common Stock for the
date of grant of the Option.
(e)    Period of Award.  Awards shall be exercisable or payable within the time
or times or upon the event or events determined by the Committee and set forth
in the Award Agreement. Unless otherwise provided in an Award Agreement, Awards
other than Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Share Awards and Phantom Stock Awards shall terminate on (and no longer be
exercisable or payable after) the earlier of: (i) ten (10) years from the date
of grant; (ii) for an Incentive Stock Option granted to a Ten Percent
Shareholder, five (5) years from the date of grant of the Option; (iii) the 30th
day after the Grantee is no longer serving in any capacity as an Employee,
Consultant or Director of the Company for a reason other than death of the
Grantee, Disability or retirement at or after the Normal Retirement Age; (iv)
one year after death; or (v) one year (with respect to an Incentive Option) or
five years (with respect to any other Award) after Disability of the Grantee or
after his or her retirement at or after the Normal Retirement Age from any
capacity as an Employee, Consultant or Director of the Company.
(f)    Acceleration of Vesting or Lapse of Restrictions.  Unless otherwise
provided in an Award Agreement, if the Grantee dies or becomes Disabled while
serving as an Employee, Consultant or Director of the Company or retires at or
after Normal Retirement Age, or if there occurs a Change in Control and Awards
are not honored, assumed, continued, substituted or replaced, then 100% of the
benefits dependent upon lapse of time will become vested, all Forfeiture
Restrictions and other forfeiture and repurchase provisions will lapse and,
subject to meeting any performance or other criteria for such Award, such
benefits will be available thereafter for purchase or payment during the Award
term.
(g)    Transferability.  Awards granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Grantee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution, and shall be exercisable or payable
during the lifetime of the Grantee only by the Grantee; provided, that the
Grantee may designate persons who or which may exercise or receive his Awards
following his death. Notwithstanding the preceding sentence, (i) Awards other
than Incentive Stock Options may be transferred to such family members, family
member trusts, family limited partnerships and other family member entities as
the Committee, in its sole discretion, may approve prior to any such transfer
and (ii) Awards granted to non employee directors may be assigned with the
consent of the Board, in each case, for no consideration. No such transfer will
be approved by the Committee if the Common Stock issuable under such transferred
Award would not be eligible to be registered on Form S-8 promulgated under the
Securities Act.
(h)    Acquisitions and Other Transactions.  The Committee may, from time to
time, approve the assumption of outstanding awards granted by another entity,
whether in connection with an acquisition of such other entity or otherwise, by
either (i) granting an Award under the Plan in replacement of or in substitution
for the awards assumed by the Company, or (ii) treating the assumed award as if
it had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan, provided that such assumed, replaced
or substituted Awards will not count against the number of shares of Common
Stock that may be granted under the Plan. Such assumption shall be permissible
if the holder of the assumed award would have been eligible to be granted an
Award hereunder if the other entity had applied the rules of this Plan to such
grant. Available shares under a stockholder approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) may be used for Awards
under the Plan (subject to New York Stock Exchange rules) and will not count
against the number of shares of Common Stock that may be granted under the Plan,
subject to applicable stock exchange requirements.
(i)    Payment.  Payment of an Award (i) may be made in cash, Common Stock or a
combination thereof, as determined by the Committee in its sole discretion, (ii)
shall be made in a lump sum or in installments as prescribed by the Committee in
its sole discretion and (iii) to the extent applicable, shall be based on the
Fair Market Value of the Common Stock for the payment or exercise date. The
Committee may permit or require the deferral of payment, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest, dividend equivalents or other forms of investment
return; provided, however, that if deferral is permitted, each provision of the
Award shall be interpreted to permit the deferral only as allowed in compliance
with the requirements of Section 409A of the Code and any provision that would
conflict with such requirements shall not be valid or enforceable. The Committee
intends that any Awards under the Plan satisfy the requirements of Section 409A
of the Code to avoid the imposition of excise taxes thereunder.
(j)    Notice.  If an Award involves an exercise, it may be exercised only by
delivery to the Company of a written exercise notice approved by the Committee,
stating the number of shares of Common Stock being exercised, the method of
payment, and such other matters as may be deemed appropriate by the Company in
connection with the issuance of shares upon exercise, together with payment in
full of any exercise price for any shares being purchased.
(k)    Withholding Taxes.  The Committee may establish such rules and procedures
as it considers desirable in order to satisfy any obligation of the Company to
withhold federal or state income taxes or other taxes with respect to any Award
granted under the Plan in an amount not to exceed the maximum individual tax
rates that apply to the Grantee in the Grantee’s applicable jurisdictions, as
determined by the Company. Prior to issuance of any shares of Common Stock, the
Grantee shall pay or make adequate provision acceptable to the Committee for the
satisfaction of any federal or state income or other tax withholding obligations
of the Company, if applicable. Upon exercise or payment of an Award, the Company
shall withhold or collect from the Grantee an amount sufficient to satisfy such
tax withholding obligations.
(l)    Limitations on Exercise.  The obligation of the Company to issue any
shares of Common Stock or otherwise make payments hereunder shall be subject to
the condition that any exercise and the issuance and delivery of such shares and
other actions pursuant thereto comply with the Securities Act, all applicable
state securities and other laws and the requirements of any stock exchange or
national market system upon which the shares of Common Stock may then be listed
or quoted, as in effect on the date of exercise. The Company shall be under no
obligation to register the shares of Common Stock with the Securities and
Exchange Commission or to effect compliance with the registration, qualification
or listing requirements of any state securities laws or stock exchange or
national market system, and the Company shall have no liability for any
inability or failure to do so.
(m)    Privileges of Stock Ownership.  Except as provided in the Plan with
respect to Restricted Stock Awards, no Grantee will have any of the rights of a
shareholder with respect to any shares of Common Stock subject to an Award until
such Award is properly exercised and the purchased or awarded shares are issued
and delivered to the Grantee, as evidenced by an appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to such date of issuance and delivery, except as
provided in the Plan. Further, notwithstanding anything to the contrary, during
the period of restriction of shares of Restricted Stock or prior to the vesting
and settlement of Restricted Stock Unit Awards and Performance Share Awards, as
applicable, all dividends (whether ordinary or extraordinary and whether paid in
cash, additional shares or other property) and dividend equivalents or other
distributions paid with respect to any such Award will be retained by the
Company for the account of the relevant Grantee. Such dividends and dividend
equivalents or other distributions will revert to the Company if for any reason
the Awards upon which such dividends and dividend equivalents or other
distributions were paid reverts to the Company or the Award is not settled into
shares of Common Stock. Upon the expiration of the period of restriction or upon
settlement, as applicable, all such dividends and dividend equivalents or other
distributions made on such Award and retained by the Company will be paid,
without interest, to the relevant Grantee.
(n)    Breach; Additional Terms.  A breach of the terms and conditions of this
Plan or established by the Committee pursuant to the Award Agreement shall cause
a forfeiture of the Award. At the time of such Award, the Committee may, in its
sole discretion, prescribe additional terms, conditions or restrictions relating
to the Award, including provisions pertaining to the termination of the
Grantee’s employment (by retirement, Disability, death or otherwise) prior to
expiration of the Forfeiture Restrictions or other vesting provisions. Such
additional terms, conditions or restrictions shall also be set forth in an Award
Agreement made in connection with the Award. For the avoidance of doubt, nothing
contained herein or in any Award Agreement shall be construed to waive any right
that is not subject to waiver by private agreement under federal, state or local
employment or other laws or shall prohibit the Grantee from (i) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, (ii) making
any other disclosures that are protected under the whistleblower provisions of
federal law or regulations or (iii) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities Exchange Commission.
(o)    Prohibition on Repricing of Awards.  Except as provided in Section 13,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or Stock Appreciation Rights, cancel outstanding Options
or Stock Appreciation Rights for which the exercise price equals or exceeds the
Fair Market Value of a share of Common Stock in exchange for cash, other awards
or Options or Stock Appreciation Rights, in each case with an exercise price
that is less than the exercise price of the original Options or Stock
Appreciation Rights or otherwise be subject to any action that would be treated
as a “repricing” of such Options or Stock Appreciation Rights, without
stockholder approval.
(p)    Tax Cuts and Jobs Act. In light of changes to the Code resulting from
federal legislation referred to as the Tax Cuts and Jobs Act, if any provision
of this Plan is necessary for compliance with Section 162(m) of the Code as to
any Award, whether prior to or following the enactment of the Tax Cuts and Jobs
Act, that provision of the Plan is unaffected by this amendment and restatement;
but if a provision of the Plan is not necessary for compliance with Section
162(m) of the Code as to any Award, then that provision shall not operate to
constrain or limit the discretion of the Committee as to any Award.
(q)    Clawback. Awards under this Plan will be subject to any clawback or
recapture policy that the Company may adopt from time to time to the extent
provided in such policy and, in accordance with such policy, may be subject to
the requirement that the Awards be repaid to the Company after they have been
distributed to the Grantee.
13.ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.
(a)    Capital Adjustments.  The number of shares of Common Stock (i) covered by
each outstanding Award granted under the Plan, the exercise, target or purchase
price of such outstanding Award, and any other terms of the Award that the
Committee determines requires adjustment and (ii) available for issuance under
Section 3 shall be adjusted to reflect, as deemed appropriate by the Committee,
any increase or decrease in the number of shares of Common Stock resulting from
a stock dividend, extraordinary cash dividend, stock split, reverse stock split,
combination, spin-off, reclassification or similar change in the capital
structure of the Company without receipt of consideration or a merger,
consolidation or Change in Control transaction, subject to any required action
by the Board or the shareholders of the Company and compliance with applicable
securities laws; provided, however, that a fractional share will not be issued
upon exercise of any Award, and either (i) any fraction of a share of Common
Stock that would have resulted will be cashed out at Fair Market Value or (ii)
the number of shares of Common Stock issuable under the Award will be rounded up
or down to the nearest whole number, as determined by the Committee and as
permitted by applicable law.
(b)    Change in Control.  Unless specifically provided otherwise with respect
to Change in Control events in an individual Award or Award Agreement or in a
then-effective written employment agreement between the Grantee and the Company
or a Subsidiary, if, during the effectiveness of the Plan, a Change in Control
occurs, to the extent not honored or assumed, continued, substituted or replaced
by a successor award with equivalent economic value as determined by the Company
in its discretion, (i) each Award which is at the time outstanding under the
Plan shall automatically become fully vested and exercisable or payable, as
appropriate, and be released from any repurchase or forfeiture provisions, for
all of the shares of Common Stock at the time represented by such Award, (ii)
the Forfeiture Restrictions applicable to all outstanding Restricted Stock
Awards shall lapse and shares of Common Stock subject to such Restricted Stock
Awards shall be released from escrow, if applicable, and delivered to the
Grantees of the Awards free of any Forfeiture Restriction, and (iii) all other
Awards shall become fully vested and payment thereof shall be accelerated using,
if applicable, the then-current Fair Market Value to measure any payment that is
based on the value of the Common Stock or using such higher amount as the
Committee may determine to be more reflective of the actual value of such stock
(which, in the case of Options and Stock Appreciation Rights, may equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares of Common Stock
subject to such Options or Stock Appreciation Rights over the aggregate exercise
price of such Options or Stock Appreciation Rights, such that Options and Stock
Appreciation Rights with an exercise price per share of Common Stock equal to or
greater than the value of such consideration may be cancelled without payment to
the holder thereof).
(c)    Section 409A Adjustments.  No adjustment or substitution pursuant to this
Section 13 shall be made in a manner that results in noncompliance with the
requirements of Section 409A of the Code, to the extent applicable.
14.ADMINISTRATION.  This Plan shall be administered by the Committee. The
Committee shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committee may rescind and amend its rules and regulations from time to time.
The interpretation by the Committee of any of the provisions of this Plan or any
Award granted under this Plan shall be final and binding upon the Company and
all persons having an interest in any Award or any shares of Common Stock or
other payments received pursuant to an Award.
15.EFFECT OF PLAN.  Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any Employee, Director or Consultant
any right to be granted an Award or any other rights except as may be evidenced
by the Award Agreement, or any amendment thereto, duly authorized by the
Committee and executed on behalf of the Company, and then only to the extent and
on the terms and conditions expressly set forth therein. The existence of the
Plan and the Awards granted hereunder shall not affect in any way the right of
the Board, the Committee or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation or
other transaction involving the Company, any issue of bonds, debentures, or
shares of preferred stock ranking prior to or affecting the Common Stock or the
rights thereof, the dissolution or liquidation of the Company or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding by or for the Company. Nothing contained in the Plan
or in any Award Agreement or in other related documents shall confer upon any
Employee, Director or Consultant any right with respect to such person’s service
or interfere or affect in any way with the right of the Company or a Subsidiary
to terminate such person’s employment or service at any time, with or without
cause.
16.NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Subsidiary,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or a Subsidiary, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation.
17.AMENDMENT OR TERMINATION OF PLAN.  The Board in its discretion may, at any
time or from time to time after the date of adoption of the Plan, terminate or
amend the Plan in any respect, including amendment of any form of agreement or
instrument to be executed pursuant to the Plan; provided, however, that if an
amendment of the Plan requires shareholder approval to comply with the Code,
including Sections 162(m) and 422 of the Code, or other applicable laws and
regulations or the applicable requirements of any stock exchange or national
market system, the Company shall obtain stockholder approval of any Plan
amendment in such manner and to such a degree as required. No Award may be
granted after termination of the Plan. Any amendment or termination of the Plan
shall not adversely affect in any material respect Awards previously granted,
and such Awards shall otherwise remain in full force and effect as if the Plan
had not been amended or terminated, unless mutually agreed otherwise in a
writing signed by the Grantee and the Company.
18.EFFECTIVE DATE AND TERM OF PLAN.  The Plan as set forth herein shall continue
in effect for a term of ten (10) years after the Effective Date unless sooner
terminated by action of the Board.
19.GOVERNING LAW.  The Plan shall be construed and interpreted in accordance
with the laws of the State of Texas.
20.DEFINITIONS.  As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below:
“Award” means any right granted under the Plan, whether granted singly or in
combination, to a Grantee pursuant to the terms, conditions and limitations that
the Committee may establish.
“Award Agreement” means a written agreement, which may be in electronic form,
with a Grantee with respect to any Award.
“Board” means the Board of Directors of the Company.
“Cash Award” means an Award granted under Section 11(a) of the Plan.
“Change in Control” of the Company means:
(i) with respect to Awards granted prior to May 31, 2016: the occurrence of any
of the following events: (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company's then outstanding securities (provided, that, with respect
to each Award granted after December 1, 2009, the acquisition of additional
voting securities by a person that, prior to such acquisition, is the beneficial
owner of securities of the Company representing 20 percent or more of the
combined voting power of the Company's then outstanding securities (a
"Controlling Person") shall not constitute a Change in Control hereunder); (ii)
as a result of, or in connection with, any tender offer or exchange offer,
merger, or other business combination (a "Transaction"), the persons who were
directors of the Company immediately before the Transaction shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company; (iii) the Company is merged or consolidated with another
corporation or transfers substantially all of its assets to another corporation
and as a result of the merger, consolidation or transfer less than 50 percent of
the outstanding voting securities of the surviving or resulting corporation
shall then be owned in the aggregate by the former stockholders of the Company;
or (iv) a tender offer or exchange offer is made and consummated for the
ownership of securities of the Company representing 30 percent or more of the
combined voting power of the Company's then outstanding voting securities (other
than such a tender offer made and consummated by a Controlling Person); and
(ii) with respect to Awards granted on or after May 31, 2016: the first
occurrence of any of the following events following the date of grant of such
Awards: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25 percent or more of the combined voting
power of the Company’s then outstanding securities, excluding (x) any such
acquisition by any person that owns such percentage of the Company’s then
outstanding securities as of the date of grant of such Award (a “ Controlling
Person ”) and (y) any acquisition of the Company’s then outstanding securities
following the date of grant of such Award by a person which is inadvertent
and/or otherwise not entered into for the purpose of, and does not have the
effect of, changing or influencing the control of, the Company (including, but
not limited to, the sale of securities by a Controlling Person in the public
market) (clause (x) or (y), a “ Non-Control Transaction ”), (ii) as a result of,
or in connection with, any tender offer or exchange offer, merger, or other
business combination (a “ Transaction ”), the persons who were directors of the
Company immediately before the Transaction (each, an “Incumbent Director”) shall
cease to constitute a majority of the Board or the board of directors of any
successor to the Company (or, if applicable, the parent thereof resulting from
the Transaction); provided that any director elected or nominated for election
to the Board (or such board) by a majority of the Incumbent Directors then still
in office shall be deemed to be an Incumbent Director for purposes of this
clause (ii), except that that any member of the Board whose initial assumption
of office occurs as a result of (including by reason of the settlement of) an
actual or threatened proxy contest, election contest or other contested election
of directors shall in no event be considered an Incumbent Director, (iii) the
Company is merged or consolidated with another person, or transfers
substantially all of its assets to another person, and immediately following the
merger, consolidation or transfer either (x)(I) less than 50 percent of the
outstanding voting securities of the acquiring, surviving or resulting person
(as applicable) shall then be owned in the aggregate by the former stockholders
of the Company or (II) 50 percent or more of the outstanding voting securities
of the acquiring, surviving or resulting person (as applicable) shall then be
owned in the aggregate by the former stockholders of the Company but other than
in substantially the same relative proportions as immediately prior to such
transaction, and in each case excluding a Non-Control Transaction or (y) the
individuals who were members of the Incumbent Board immediately prior to the
agreement providing for such transaction constitute less than a majority of the
members of the board of directors of the acquiring, surviving or resulting
person (as applicable), or, if applicable the ultimate parent entity of such
person, and in each case excluding a Non-Control Transaction, or (iv) a tender
offer or exchange offer is made and consummated for the ownership of securities
of the Company representing 25 percent or more of the combined voting power of
the Company’s then outstanding voting securities (excluding a Non-Control
Transaction). In addition, and for the avoidance of doubt, with respect to
Awards granted on or after May 31, 2016, in no event shall a Change in Control
be deemed to have occurred solely as a result of investment funds affiliated
with Clayton, Dubilier & Rice, LLC selling in the public market equity
securities held by them as of May 31, 2016.
Notwithstanding the foregoing, any Award under the Plan that constitutes
“non-qualified deferred compensation” (within the meaning of Section 409A of the
Code) that is payable as a result of a Change in Control shall only be payable
if such Change in Control also constitutes a “change in control event” within
the meaning of Section 409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute. Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any Treasury
regulations promulgated under such section.
“Committee” means the committee, (or committees), as constituted from time to
time, of the Board that is appointed by the Board to administer the Plan;
provided, however, that while the Common Stock is publicly traded, the Committee
shall be a committee of the Board consisting solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3, as necessary in
each case to satisfy such requirements as may be in effect with respect to
Awards granted under the Plan. Within the scope of such authority, the Board or
the Committee may delegate to a committee of one or more members of the Board
who are or are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act, and
the term “Committee” as used herein shall also be applicable to such committee.
The Board may assume any or all of the powers and responsibilities prescribed
for the Committee, and to the extent it does so, the term “Committee” as used
herein shall also be applicable to the Board.
“Common Stock” means the Common Stock, $0.01 par value per share, of the Company
or the common stock that the Company may in the future be authorized to issue in
replacement or substitution thereof.
“Company” means NCI Building Systems, Inc., a Delaware corporation.
“Consultant” means any person who is engaged by the Company or any Subsidiary to
render consulting or advisory services to the Company or such Subsidiary and who
is a “consultant or advisor” within the meaning of Form S-8 promulgated under
the Securities Act.
“Covered Employee” means the chief executive officer and the four other most
highly compensated officers of the Company for whom total compensation is
required to be reported to stockholders under Regulation S-K, or in each case as
determined for purposes of Section 162(m) of the Code or any successor thereto.
“Director” means a member of the Board or the board of directors of a
Subsidiary.
“Disability” means the “disability” of a person as defined in a then effective
long-term disability plan maintained by the Company that covers such person, or
if such a plan does not exist at any relevant time, “Disability” means the
permanent and total disability of a person within the meaning of Section
22(e)(3) of the Code. For purposes of determining the time during which an
Incentive Stock Option may be exercised under the terms of an Option Agreement,
“Disability” means the permanent and total disability of a person within the
meaning of section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides
that an individual is totally and permanently disabled if he is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.
“Effective Date” means the date on which the Plan, as amended and restated
herein, is approved by the Board (subject to the further approval of the
stockholders of the Company).
“Employee” means any person who is employed, within the meaning of Section 3401
of the Code, by the Company or a Subsidiary. The term “Employee” shall also
include officers of the Company and its Subsidiaries. The provision of
compensation by the Company or a Subsidiary to a Director solely with respect to
such individual rendering services in the capacity of a Director shall not be
sufficient to constitute “employment” by the Company or that Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.
“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such a share of
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the day of determination, or if no prices are
quoted on such date, on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable.
(ii) In the absence of any such established markets for the Common Stock, the
Fair Market Value shall be determined in good faith by the Committee.
“Grantee” means an Employee, Director or Consultant to whom an Award has been
granted under the Plan.
“Incentive Stock Option” means an Option granted to an Employee under the Plan
that meets the requirements of Section 422 of the Code.
“NASD Dealer” means a broker-dealer that is a member of the National Association
of Securities Dealers, Inc.
“Non-Employee Director” means a Director of the Company who either (i) is not an
Employee, does not receive compensation (directly or indirectly) from the
Company or a Subsidiary in any capacity other than as a Director (except for an
amount as to which disclosure would not be required under Item 404(a) of
Regulation S-K), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
“Non-Qualified Stock Option” means an Option granted under the Plan that is not
intended to be an Incentive Stock Option.
“Normal Retirement Age” means the age established by the Board from time to time
as the normal age for retirement of a Director or Employee, as applicable. In
the absence of a determination by the Board with respect to any class of
Grantee, the Normal Retirement Age shall be deemed to be 65 years of age.
“Option” means an award granted under Section 7 of the Plan.
“Option Agreement” means a written or electronic agreement with a Grantee with
respect to the Award of an Option.
“Optionee” means an individual to whom an Option has been granted under the
Plan.
“Outside Director” means a Director of the Company who either (i) is not a
current employee of the Company or a “Subsidiary corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or a “Subsidiary corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or a “Subsidiary
corporation” at any time and is not currently receiving (within the meaning of
the Treasury regulations promulgated under Section 162(m) of the Code) direct or
indirect remuneration from the Company or a “Subsidiary corporation” for
services in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.
“Performance Award” means an Award made pursuant to Section 11 of the Plan to a
Grantee that is subject to the attainment of one or more Performance Objectives.
“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
“Performance Share Award” means an Award granted under Section 10(a) of the
Plan.
“Phantom Stock Award” means an Award granted under Section 10(b) of the Plan.
“Plan” means this NCI Building Systems, Inc. 2003 Long-Term Stock Incentive
Plan, as set forth herein and as it may be amended from time to time.
“Qualifying Shares” means shares of Common Stock which either (i) have been
owned by the Grantee for more than six (6) months and have been “paid for”
within the meaning of Rule 144 promulgated under the Securities Act, or (ii)
were obtained by the Grantee in the public market.
“Regulation S-K” means Regulation S-K promulgated under the Securities Act, as
it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.
“Restricted Stock Agreement” means a written or electronic agreement with a
Grantee with respect to a Restricted Stock Award.
“Restricted Stock Award” means an Award granted under Section 8 of the Plan.
“Restricted Stock Unit Award” means an Award granted under Section 10(c) of the
Plan.
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may be
amended from time to time, and any successor to Rule 16b-3.
“Section” means a section of the Plan unless otherwise stated or the context
otherwise requires.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute. Reference in the Plan to any section of the Securities Act shall be
deemed to include any amendments or successor provisions to such section and any
rules and regulations relating to such section.
“Stock Appreciation Right” means an Award granted under Section 9 of the Plan.
“Stock Appreciation Rights Agreement” means a written or electronic agreement
with a Grantee with respect to an Award of Stock Appreciation Rights.
“Subsidiary” means (i) for purposes of Awards other than Incentive Stock
Options, any corporation, partnership or other entity of which a majority of the
voting equity securities or equity interest is owned, directly or indirectly, by
the Company, and (ii) with respect to an Option that is intended to be an
Incentive Stock Option, any “subsidiary corporation” of the Company as defined
in Section 424(f) of the Code, any other entity that is taxed as a corporation
under Section 7701(a)(3) of the Code and is a member of the “Subsidiary group”
as defined in Section 1504(a) of the Code of which the Company is the common
parent, and any other entity that may be permitted from time to time by the Code
or by the Internal Revenue Service to be an employer of Employees to whom
Incentive Stock Options may be granted.
“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) at the time an Option is granted stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any of its Subsidiaries.




1

